Citation Nr: 0633226	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  00-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral wrist 
disorders, to include carpal tunnel syndrome and peripheral 
neuropathy of the right wrist. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to October 
1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA) in which the RO denied service 
connection for bilateral wrist disorders.  In December 2004, 
the Board remanded this issue for further development.  

The veteran was afforded a hearing before a hearing officer 
at the RO in February 2000.  The transcript is of record.


FINDING OF FACT

The veteran does not have a current bilateral wrist disorder, 
other than that which is a part of the already service 
connected somatization disorder.


CONCLUSION OF LAW

Bilateral wrist disorders were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In a letter issued in May 2002, the RO notified the veteran 
of the evidence needed to substantiate her claim for service 
connection.  While sent after the April 1999 rating decision, 
the veteran was not prejudiced as this notification was sent 
prior to the RO's reajudication of the appeal.  Mayfield v. 
Nicholson.

The May 2002 VCAA notification letter satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

Finally, with respect to the fourth element, the May 2002 
VCAA letter contained a notation that the veteran was to send 
VA information describing additional evidence or the evidence 
itself.  This statement served to advise the veteran to 
submit any evidence in her possession pertinent to the claims 
on appeal.  Additionally, in April 2006, the veteran 
submitted new evidence and an additional statement related to 
her claim, thereby demonstrating her actual knowledge of the 
need to submit relevant evidence in her possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the May 2002 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date 
until July 2006.  Since the claim is being denied, no rating 
is being given and no effective date is being set.  She is, 
therefore, not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained records of treatment reported by the 
veteran, including service medical records, VA medical center 
(VAMC) records and private medical records.  

Additionally, the veteran underwent VA examinations in 
September 2000, June 2003 and January 2005 addressing the 
disorder at issue on appeal.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service entrance examination in May 1994 was 
negative for any complaints or finding regarding her wrists. 

In an October 1997 fitness for duty evaluation, the veteran 
complained of back pain and cervical spine numbness and 
occasional tingling to her left leg and right arm, shoulder 
and face.  

In November 1997, the veteran was assessed with a somatoform 
disorder, chronic pain syndrome and dependent traits.  The 
examiner indicated that she was fit for duty.  A follow up 
consultation again in November 1997 noted that since November 
1996, the veteran had 45 medical contacts and visits.  None 
of these contacts or visits included complaints of wrist pain 
as her chief complaints were headaches, back pain and 
numbness to her right arm, left leg and face.  The diagnosis 
was chronic pain syndrome and illness behavior consistent 
with somatization and/or pain associated with psychological 
factors as there was no objective physical pathology to 
explain the symptoms.

In January 1998, another consultation noted that the veteran 
had significant improvements in her symptoms of pain since 
her psychiatric counseling.

Her service medical records remained negative for any 
complaints related to her wrists until a May 1998 examination 
where she presented with complaints of ear, throat and wrist 
pain.  The treating physician noted that she had no history 
of wrist problems.  The veteran stated that she had hurt her 
wrist two weeks ago when she was opening a window.  The pain 
did not wake her at night as it just bothered her when she 
did push-ups.

On examination, her wrists appeared symmetrical and had no 
gross deformity, swelling or discoloration.  The Finkelstein 
test, Phalen test and Tinel test results were all negative.  
The diagnosis was a grade I wrist strain.

A separation examination in August 1998 made no mention of 
wrist pain.  The treating physician noted that the veteran 
had chronic bilateral knee pain, chronic headaches and 
recurrent back, knee, ankle and hip pains that were 
aggravated by running.  Additionally, the veteran had stress 
related symptoms.

In October 1998, the veteran presented to the VAMC with 
complaints of tingling in all of her fingertips.  She also 
indicated that her fingers were cold all of the time.  The 
diagnosis was a history of wrist pain but no disease was 
found.

Again in October 1998, the veteran presented to a private 
physician with complaints of soreness in both her arms and 
shoulders as a result of repetitive lifting of boxes at her 
job for the past six weeks.  The veteran had a history of 
pain in both shoulders, forearms and wrists which is 
decidedly worse when lifting packages.  The diagnosis was 
overuse syndrome of both forearms and wrists.  The veteran 
was given a restriction on lifting boxes.

In a follow-up examination in November 1998, the veteran 
stated that she had not felt any better as her employment 
responsibilities included lifting boxes on a conveyer belt.  
She was wearing wrist braces.  The diagnosis was strained 
shoulders and wrists from overuse.

In September 2000, the veteran had a VA joint examination.  
She complained that her wrists began bothering her when she 
worked for a trucking firm after her discharge from the 
military.  Her employers eventually put her on job 
restrictions where she could not lift more than 5 pounds but 
she quit this occupation at her own wish.  The examiner noted 
that an occupational doctor had previously inquired as to 
whether she was in an appropriate occupation considering its 
physical demands.  

The veteran complained of numbness around the left side 
mostly around her thumb.  No evidence of disease in the wrist 
was identified and the examiner felt that the veteran's 
complaints were undifferentiated somatoform disorder.

In November 2002, the veteran presented to the Salem, 
Virginia VAMC for evaluation of tingling paresthesias of her 
right hand.  The veteran stated that since she was in the 
military, she has been experiencing right wrist pain and 
numbness in the right hand.  The diagnosis was carpal tunnel 
syndrome of the right wrist and sensory polyneuropathy with 
an unclear etiology.  

In June 2003, the veteran underwent a VA examination.  
However, the claims file was not available for review.  There 
was no swelling of her wrist but there were positive Tinel's 
and Phalen's signs on her right wrist.  The diagnosis was 
carpal tunnel syndrome of her right wrist.

In March 2004, the veteran presented to a private physician 
with complaints of pain in her wrists.  There was no thenar 
wasting and the Tinel's sign was negative.  However, the 
Phalen's signs were positive moreso on her right wrist than 
her left.  The diagnosis was carpal tunnel syndrome with the 
right wrist being worse than the left wrist.

Per the January 2004 Board remand, the veteran underwent a VA 
examination in January 2005.  The veteran's service medical 
records were reviewed.  The veteran reported pain in both 
wrists.  The examiner noted that while carpal tunnel syndrome 
had been diagnosed, nerve conduction studies done in 2005 
were normal.

The veteran reported wearing wrist braces during the day but 
not at night.  She could not lift heavy items.  

The examiner noted that the veteran's previous VA 
examinations showed no wrist disease and a negative Tinel's 
sign.  The examiner performed nerve conduction studies on 
both of the veteran's upper extremities.  Right and left 
median and ulnar nerve function was normal.  There was no 
evidence of carpal tunnel syndrome, ulnar palsy or peripheral 
neuropathy.

The diagnosis was somatic bilateral wrist complaints as no 
present disease was found.


Analysis

With regard to the three elements of service connection, the 
service medical records show that the veteran experienced a 
grade I wrist strain in May 1998 during her active duty. 

These records therefore satisfy the requirement of an in-
service disease or injury.  See also 38 U.S.C.A. § 1154(b) 
(West 2002) (injuries reported by combat veterans are 
presumed to have occurred if the claimed injury is consistent 
with the circumstances of service).

However, a remaining question is whether there is a present 
disability.  In this case, the claims folder does not confirm 
the presence of current bilateral wrist disorders as the most 
recent VA examination in January 2005 found no disease.  The 
examiner concluded that there was no evidence of carpal 
tunnel syndrome, ulnar palsy or peripheral neuropathy as the 
veteran's nerve conduction studies were normal.

The Board notes that the diagnoses of carpal tunnel syndrome 
in the November 2002 VAMC treatment notes, in the June 2003 
VA examination and by a private examiner in March 2004.  None 
of these assessments were a product of a review of the claims 
folder, nor were they based on diagnostic testing.

All diagnostic testing has been negative, thus the most 
probative evidence is the January 2005 examination.  That 
examiner reviewed the claims folder, including previous 
diagnostic testing, and conducted his own testing.  Since the 
most probative evidence shows no wrist disability other than 
that attributable to the already service connected somatic 
disorder; the Board finds that the preponderance of the 
evidence is against a finding that there is a current 
disability of either wrist for which additional service 
connection could be granted.

Assuming arguendo that the veteran has current carpal tunnel 
syndrome there is no evidence of record relating that 
condition to service.  

The November 2002 VAMC note, the June 2003 VA examination, 
and March 2004 private treatment are silent as to the 
relationship between carpal tunnel syndrome and active duty, 
including the wrist strain in May 1998.

Additionally, the veteran's August 1998 separation 
examination was negative for any complaints regarding the 
veteran's wrists.  The October 1998 private examination also 
diagnosed her with strained wrists as a result of overuse as 
the veteran lifted boxes onto a conveyer belt in the course 
of her post-service employment.  Therefore, there is no 
evidence of record that at any point has related her carpal 
tunnel syndrome to her active duty.

The Board notes the veteran's contentions specifically 
addressed in her April 2006 statement that her wrist pain was 
incurred while in service, however as a lay person, she is 
not competent to render an opinion regarding diagnosis or 
etiology.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for bilateral wrist 
disorders, to include carpal tunnel syndrome and peripheral 
neuropathy of the right wrist is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


